UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2127


H. JAY SPIEGEL & ASSOCIATES, P.C.,

                Plaintiff - Appellant,

          v.

STEVEN M. SPIEGEL,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:08-cv-00949-JCC-TRJ)


Submitted:   October 14, 2010             Decided:   November 8, 2010


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


H. Jay Spiegel, Appellant Pro Se.        Steven M. Spiegel, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             H.   Jay     Spiegel    appeals            the   district     court’s    order

entering   judgment        against       him       on   his    trademark     infringement

claim.     We     have    reviewed       the       record     and   find    no   reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.          H. Jay Spiegel & Assocs. v. Spiegel, No. 1:08-

cv-00949-JCC-TRJ (E.D. Va. Aug. 26, 2009).                             We dispense with

oral   argument     because        the    facts         and    legal    contentions      are

adequately      presented     in    the    materials           before      the   court   and

argument would not aid the decisional process.

                                                                                   AFFIRMED




                                               2